



EXHIBIT 10.1
FARO TECHNOLOGIES, INC.
2014 INCENTIVE PLAN
(As amended May 11, 2018)
ARTICLE 1
PURPOSE


1.1.    GENERAL. The purpose of the FARO Technologies, Inc. 2014 Incentive Plan
(the “Plan”) is to promote the success, and enhance the value, of FARO
Technologies, Inc. (the “Company”), by linking the personal interests of
employees, officers, and directors of the Company or any Affiliate (as defined
below) to those of Company shareholders and by providing such persons with an
incentive for outstanding performance. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of employees, officers, and directors upon whose judgment, interest,
and special effort the successful conduct of the Company’s operation is largely
dependent. Accordingly, the Plan permits the grant of incentive awards from time
to time to selected employees, officers, and directors of the Company and its
Affiliates.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a)“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.


(b)“Award” means an award of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Performance Awards, Other
Stock-Based Awards, or any other right or interest relating to Stock or cash,
granted to a Participant under the Plan.


(c)“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.


(d)“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.


(e)“Board” means the Board of Directors of the Company.


(f)“Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: (i) the failure of the
Participant to perform substantially his duties with the Company and/or any
Affiliate (excluding any such failure resulting from the Participant’s
Disability) after a written demand for substantial performance is delivered to
the Participant by or on behalf of the Board which identifies the manner in
which the Board believes that the Participant has not substantially performed
his duties and providing the Participant a minimum of 30 days to cure the
identified deficiencies, (ii) the Participant engaging in illegal conduct or
gross misconduct that is materially injurious to the Company or any Affiliate,
(iii) the Participant engaging in conduct or misconduct that materially harms
the reputation or financial position of the Company or any Affiliate, (iv) the
Participant obstructing, impeding or failing to materially cooperate with an
investigation authorized by the Board (provided that the Participant shall be
given written notice and a reasonable opportunity to cure any alleged breach of
this clause (iv)), (v) the Participant being convicted of, or pleading nolo
contondere to, a felony or of a crime involving fraud, dishonesty, violence or
moral turpitude, (vi) the Participant is found liable in any SEC or


1

--------------------------------------------------------------------------------





other civil or criminal securities law action, (vii) the Participant commits an
act of fraud or embezzlement against the Company or any Affiliate, or (viii) the
Participant accepting a bribe or kickback. The determination of the Committee as
to the existence of “Cause” shall be conclusive on the Participant and the
Company.


(g)“Change in Control” means and includes the occurrence of any one of the
following events:


i.individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board or other governing body or entity of the Company, its successor or
survivor, provided that any person becoming a director subsequent to the
Effective Date but prior to any Change in Control, whose election or nomination
for election was approved or recommended by a vote of a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination), shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;


ii.any person is or becomes an owner or Beneficial Owner, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote generally in the election of directors (the “Company Voting Securities”);
provided, however, that the event described in this subsection (ii) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any Subsidiary, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, (C) by
any underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
subsection (iii) below), (E) pursuant to any acquisition by a Non-Employee
Director or an executive officer of the Company or any group of persons
including a Non-Employee Director or executive officer of the Company (or any
entity controlled by the Non-Employee Director or executive officer or any group
of persons including the Non-Employee Director or executive officer), or (F)
through a transaction (other than one described in subsection (iii) below) in
which Company Voting Securities are acquired from the Company, if a majority of
the Incumbent Directors approve a resolution providing expressly that the
acquisition pursuant to this clause (F) does not constitute a Change in Control
under this subsection (ii);


iii.the consummation of a merger, consolidation, statutory share exchange,
reorganization, sale of all or substantially all the Company’s assets or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) at
least 50% of the total voting power of the corporation or other entity resulting
from, or succeeding to the interests of the Company in, such Business
Combination (or, if applicable, the ultimate parent entity that has the power to
elect a majority of the directors of such corporation or other entity) (the
“Surviving Corporation”) is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation) is or
becomes the owner or Beneficial Owner, directly or indirectly, of 40% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Corporation, and (C) at least a majority of the
members of the board of directors of the Surviving Corporation following the
consummation of the Business Combination were Incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Business Combination; any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”; or


iv.the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.




2

--------------------------------------------------------------------------------





Notwithstanding the foregoing, (A) a Change in Control shall not be deemed to
occur solely because any person acquires Beneficial Ownership of more than 40%
of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company or its affiliates which reduces the number of
Company Voting Securities outstanding; provided, that if after the consummation
of such acquisition by the Company such person becomes the Beneficial Owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur and (B) with respect to an
Award that is considered deferred compensation subject to Code Section 409A, if
the definition of Change in Control results in the payment of such Award, then
such definition shall be amended to the minimum extent necessary, if at all, so
that the definition satisfies the requirements of a change of control under Code
Section 409A. For purposes of this Change in Control definition, “corporation”
shall include any limited liability company, partnership, association, business
trust and similar organization, and “board of directors” shall refer to the
ultimate governing body of such organization and “director” shall refer to any
member of such governing body.
(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
For purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.


(i)“Committee” means the committee of the Board described in Article 4.


(j)“Company” means FARO Technologies, Inc., a Florida corporation, or any
successor corporation.


(k)“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, or director of the Company or any Affiliate, as
applicable; provided, however, that for purposes of an Incentive Stock Option
“Continuous Service” means the absence of any interruption or termination of
service as an employee of the Company or any Parent or Subsidiary, as
applicable, pursuant to applicable tax regulations. Continuous Service shall not
be considered interrupted in the following cases: (i) a Participant transfers
employment between the Company and an Affiliate or between Affiliates, (ii) in
the discretion of the Committee as specified at or prior to such occurrence, in
the case of a spin-off, sale or disposition of the Participant’s employer from
the Company or any Affiliate, (iii) a Participant transfers from being an
employee of the Company or an Affiliate to being a director of the Company or of
an Affiliate, or vice versa, (iv) in the discretion of the Committee as
specified at or prior to such occurrence, a Participant transfers from being an
employee of the Company or an Affiliate to being a consultant to the Company or
of an Affiliate, or vice versa, or (v) any leave of absence authorized in
writing by the Company prior to its commencement; provided, however, that for
purposes of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option. Whether
military, government or other service or other leave of absence shall constitute
a termination of Continuous Service shall be determined in each case by the
Committee at its discretion, and any determination by the Committee shall be
final and conclusive; provided, however, that for purposes of any Award that is
subject to Code Section 409A, the determination of a leave of absence must
comply with the requirements of a “bona fide leave of absence” as provided in
Treas. Reg. Section 1.409A-1(h).


(l)“Covered Employee” means a covered employee as defined in Code Section
162(m)(3).


(m)“Deferred Stock Unit” means a right granted to a Participant under Article 9
to receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.


(n)“Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination of whether a Participant has incurred a Disability
will be made by the Committee and may be supported by the advice of a physician
competent in the area to which such Disability relates.


3

--------------------------------------------------------------------------------







(o)“Dividend Equivalent” means a right granted with respect to a Full-Value
Award pursuant to Article 12.


(p)“Effective Date” has the meaning assigned such term in Section 3.1.


(q)“Eligible Participant” means an employee, officer, or director of the Company
or any Affiliate.


(r)“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.


(s)“Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on the principal such exchange on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported, or (ii) if
the Stock is not listed on a securities exchange, the mean between the bid and
offered prices as quoted by the applicable interdealer quotation system for such
date, provided that if the Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable and in compliance with
Code Section 409A.


(t)“Full-Value Award” means an Award other than in the form of an Option or SAR,
and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).


(u)“Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, consulting, severance or
similar agreement, if any, between a Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, “Good Reason”
shall have the meaning, if any, given such term in the applicable Award
Certificate. If not defined in either such document, the term “Good Reason” as
used herein shall not apply to a particular Award.


(v)“Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.


(w)“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.


(x)“Independent Directors” means those members of the Board of Directors who
qualify at any given time as (a) an “independent” director under the applicable
rules of each Exchange on which the Shares are listed, (b) a “non- employee”
director under Rule 16b-3 of the 1934 Act, and (c) an “outside” director under
Section 162(m) of the Code.


(y)“Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.


(z)“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.


(aa)“Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.


(bb)    “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.


(cc)    “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.


4

--------------------------------------------------------------------------------





(dd)    “Participant” means an Eligible Participant who has been granted an
Award under the Plan; provided that in the case of the death of a Participant,
the term “Participant” refers to a beneficiary designated pursuant to Section
14.4 or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.


(ee)    “Performance Award” means any award granted under the Plan pursuant to
Article 10.


(ff)    “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.


(gg)    “Plan” means the FARO Technologies, Inc. 2014 Incentive Plan, as amended
from time to time.


(hh)    “Qualified Performance-Based Award” means an Award that is either (i)
intended to qualify for the Section 162 (m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in Section
11.2, or (ii) an Option or SAR having an exercise price equal to or greater than
the Fair Market Value of the underlying Stock as of the Grant Date.


(ii)    “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.


(jj)    “Restricted Stock” means Stock granted to a Participant under Article 9
that is subject to certain restrictions and to risk of forfeiture.


(kk)    “Restricted Stock Unit” means the right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.


(ll)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.


(mm)    “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution with respect to the Shares (whether or not pursuant
to Article 15), the term “Shares” shall also include any shares of stock or
other securities that are substituted for Shares or into which Shares are
adjusted.


(nn)    “Stock” means the $0.001 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 15.


(oo)    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
base price of the SAR, all as determined pursuant to Article 8.


(pp)    “Subsidiary” means any corporation, limited liability company,
partnership or other entity, domestic or foreign, of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company. Notwithstanding the above, with respect to an
Incentive Stock Option, Subsidiary shall have the meaning set forth in Section
424(f) of the Code.


(qq)    “1933 Act” means the Securities Act of 1933, as amended from time to
time.


(rr)    “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.


ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1.    EFFECTIVE DATE. The Plan will become effective on the date that it is
approved by the Company’s shareholders (the “Effective Date”).


3.2.    TERMINATION OF PLAN. Unless earlier terminated as provided herein, the
Plan shall continue in effect until the date of the 2024 shareholders’ meeting
or, if the shareholders approve an amendment to the Plan that increases the
number of Shares subject to the Plan, the tenth anniversary of the date of such
approval. The termination of the Plan on such


5

--------------------------------------------------------------------------------





date shall not affect the validity of any Award outstanding on the date of
termination, which shall continue to be governed by the applicable terms and
conditions of the Plan. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten (10) years after the Effective Date.


ARTICLE 4
ADMINISTRATION


4.1.    COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Compensation Committee of the Board is designated as the Committee to
administer the Plan. The Board may reserve to itself any or all of the authority
and responsibility of the Committee under the Plan or may act as administrator
of the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers and protections of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.


4.2.    ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it deems necessary to carry out the intent
of the Plan. The Committee’s interpretation of the Plan, any Awards granted
under the Plan, any Award Certificate and all decisions and determinations by
the Committee with respect to the Plan are final, binding, and conclusive on all
parties and shall be given the maximum deference permitted by applicable law.
Each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.


4.3.    AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to: (a) grant
Awards; (b) designate Participants; (c) determine the type or types of Awards to
be granted to each Participant; (d) determine the number of Awards to be granted
and the number of Shares or dollar amount to which an Award will relate; (e)
determine the terms and conditions of any Award granted under the Plan;
prescribe the form of each Award Certificate, which need not be identical for
each Participant; (g) decide all other matters that must be determined in
connection with an Award; (h) establish, adopt or revise any rules, regulations,
guidelines or procedures as it may deem necessary or advisable to administer the
Plan; (i) make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan; (j) amend the Plan or any Award Certificate as provided herein; and (k)
adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.


Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
hereunder shall (i) be subject to the applicable award limits set forth in
Section 5.4 hereof, and (ii) be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for the compensation of
Non-Employee Directors as in effect from time to time that is approved and
administered by a committee of the Board consisting solely of Independent
Directors. The Committee may not make other discretionary grants hereunder to
Non-Employee Directors.




6

--------------------------------------------------------------------------------





4.4.    DELEGATION.


(a)Administrative Duties. The Committee may delegate to one or more of its
members or to one or more officers of the Company or an Affiliate or to one or
more agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.


(b)Special Committee. The Board may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to Section
16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date are
reasonably anticipated to be become Covered Employees during the term of the
Award. The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.


4.5.    INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.    NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 2,200,000 Shares plus (i) the
number of Shares reserved but unissued as of the Effective Date under the
Company’s 2009 Equity Incentive Plan (the “Prior Plan”), and (ii) the number of
Shares (not to exceed 891,960) underlying awards outstanding as of the Effective
Date under the Prior Plan that thereafter terminate or expire unexercised, or
are cancelled, forfeited or lapse for any reason; provided that, as of the
Effective Date, no further awards shall be made pursuant to the Prior Plan. The
maximum number of Shares that may be issued upon exercise of Incentive Stock
Options granted under the Plan shall be 2,200,000.


5.2.    SHARE COUNTING. In determining the number of Shares to be counted
against the Plan share reserve as of the Grant Date or added back to the Plan
share reserve the following rules shall apply:


(a)Shares that are subject to Awards of Options or Stock Appreciation Rights
shall be counted against the share reserve as one Share for every one Share
granted.


(b)Shares that are subject to Full-Value Awards shall be counted against the
share reserve as 1.7 Shares for every one Share granted.


(c)Where the number of Shares subject to an Award is variable on the Grant Date,
the number of Shares to be counted against the share reserve shall be the
maximum number of Shares that could be received under that particular Award,
until such time as it can be determined that only a lesser number of shares
could be received.


(d)Shares subject to Awards settled in cash will be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.




7

--------------------------------------------------------------------------------





(e)The full number of Shares subject to an Option shall count against the number
of Shares remaining available for issuance pursuant to Awards made under the
Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation).


(f)Upon exercise of Stock Appreciation Rights that are settled in Shares, the
full number of Stock Appreciation Rights (rather than the net number of Shares
actually delivered upon exercise) shall count against the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.


(g)Shares withheld from an Award to satisfy tax withholding requirements shall
count against the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan, and Shares delivered by a participant to satisfy
tax withholding requirements shall not be added to the Plan share reserve.


(h)To the extent that all or a portion of an Award is canceled, terminates,
expires, is forfeited or lapses for any reason, including by reason of failure
to meet time-based vesting requirements or to achieve performance goals, any
unissued or forfeited Shares subject to the Award will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards made under
the Plan.


(i)Substitute Awards made pursuant to Section 14.9 of the Plan shall not count
against the Shares otherwise available for issuance under the Plan under
Section 5.1.


(j)Subject to applicable Exchange requirements, shares available under a
shareowner-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards made to individuals who were not employees of the Company or
its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.


(k)Each Share that again becomes available for Awards as provided in this
Section 5.2 shall correspondingly increase the share reserve under Section 5.1
by (i) one Share if such Share was subject to an Option or Stock Appreciation
Right Award under the Plan, and (ii) 1.7 Shares if such Share was subject to a
Full-Value Award under the Plan.


5.3.    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.


5.4.    LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):


(a)Options. The maximum number of Options granted under the Plan in any 12-month
period to any one Participant shall be for 200,000 Shares.


(b)SARs. The maximum number of Stock Appreciation Rights granted under the Plan
in any 12-month period to any one Participant shall be with respect to 200,000
Shares.


(c)Performance Awards. With respect to any one 12-month period (i) the maximum
amount that may be paid to any one Participant for Performance Awards payable in
cash or property other than Shares shall be $1,000,000, and (ii) the maximum
number of Shares that may be paid to any one Participant for Performance Awards
payable in Stock shall be 200,000 Shares. For purposes of applying these limits
in the case of multi-year performance periods, the amount of cash or property or
number of Shares deemed paid with respect to any one 12-month period is the
total amount payable or Shares earned for the performance period divided by the
number of 12- month periods in the performance period.


(d)Awards to Non-Employee Directors. The maximum aggregate number of Shares
associated with any Award granted under the Plan in any 12-month period to any
one Non-Employee Director shall be 200,000 Shares.


5.5.    MINIMUM VESTING REQUIREMENTS. Except in the case of substitute Awards
granted pursuant to Section 14.9 and to the following sentence, Full-Value
Awards, Options and SARs granted under the Plan to an Eligible Participant shall
either (i) be subject to a minimum vesting period of three years for employees
(which may include graduated vesting within such three-year period) or one year
for Non-Employee Directors, or one year if the vesting is based on performance
criteria other than continued service, or (ii) be granted solely in exchange for
foregone cash compensation. Notwithstanding the foregoing, (i) the Committee may
permit acceleration of vesting of such Full-Value Awards, Options or


8

--------------------------------------------------------------------------------





SARs in the event of the Participant’s death, Disability, or retirement, or the
occurrence of a Change in Control (subject to the requirements of Article 11 in
the case of Qualified Performance-Based Awards), and (ii) the Committee may
grant Full-Value Awards, Options and SARs covering 10% or fewer of the total
number of Shares authorized under the Plan without respect to the
above-described minimum vesting requirements.


ARTICLE 6
ELIGIBILITY


6.1.    GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(iii)(E).


ARTICLE 7
STOCK OPTIONS


7.1.    GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:


(a)Exercise Price. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.9)
shall not be less than the Fair Market Value as of the Grant Date.


(b)Prohibition on Repricing. Except as otherwise provided in Article 15, without
the prior approval of shareholders of the Company: (i) the exercise price of an
Option may not be reduced, directly or indirectly, (ii) an Option may not be
cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the exercise price of the original
Option, or otherwise, and (iii) the Company may not repurchase an Option for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option is lower than the exercise price per share
of the Option.


(c)Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Sections 5.5 and 7.1(e), and may include in the Award Certificate a provision
that an Option that is otherwise exercisable and has an exercise price that is
less than the Fair Market Value of the Stock on the last day of its term will be
automatically exercised on such final date of the term by means of a “net
exercise,” thus entitling the optionee to Shares equal to the intrinsic value of
the Option on such exercise date, less the number of Shares required for tax
withholding. The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.


(d)Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (iv) any other “cashless exercise” arrangement.


(e)Exercise Term. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.


(f)No Deferral Feature. No Option shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the Option.


(g)No Dividend Equivalents. No Option shall provide for Dividend Equivalents.


7.2.    INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must


9

--------------------------------------------------------------------------------





have an exercise price per Share of not less than 110% of the Fair Market Value
per Share on the Grant Date and an Option term of not more than five years. If
all of the requirements of Section 422 of the Code (including the above) are not
met, the Option shall automatically become a Nonstatutory Stock Option.


ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1.    GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:


(a)Right to Payment. Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of: (i) the Fair Market Value of one Share on the date of
exercise; over (ii) the base price of the SAR as determined by the Committee and
set forth in the Award Certificate, which shall not be less than the Fair Market
Value of one Share on the Grant Date.


(b)Prohibition on Repricing. Except as otherwise provided in Article 15, without
the prior approval of shareholders of the Company: (i) the base price of a SAR
may not be reduced, directly or indirectly, (ii) a SAR may not be cancelled in
exchange for cash, other Awards, or Options or SARs with an exercise or base
price that is less than the base price of the original SAR, or otherwise, and
(iii) the Company may not repurchase a SAR for value (in cash or otherwise) from
a Participant if the current Fair Market Value of the Shares underlying the SAR
is lower than the base price per share of the SAR.


(c)Time and Conditions of Exercise. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, subject to Section
5.5, and may include in the Award Certificate a provision that a SAR that is
otherwise exercisable and has a base price that is less than the Fair Market
Value of the Stock on the last day of its term will be automatically exercised
on such final date of the term, thus entitling the holder to cash or Shares
equal to the intrinsic value of the SAR on such exercise date, less the cash or
number of Shares required for tax withholding. Except for SARs granted to
Participants outside the United States, no SAR shall be exercisable for more
than ten years from the Grant Date.


(d)No Deferral Feature. No SAR shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the SAR.


(e)No Dividend Equivalents. No SAR shall provide for Dividend Equivalents.


(f)Other Terms. All SARs shall be evidenced by an Award Certificate. Subject to
the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement (e.g., cash, Shares or
other property), and any other terms and conditions of the SAR shall be
determined by the Committee at the time of the grant and shall be reflected in
the Award Certificate.


ARTICLE 9
RESTRICTED STOCK AND STOCK UNITS


9.1.    GRANT OF RESTRICTED STOCK AND STOCK UNITS. The Committee is authorized
to make Awards of Restricted Stock, Restricted Stock Units or Deferred Stock
Units to Participants in such amounts and subject to such terms and conditions
as may be selected by the Committee. An Award of Restricted Stock, Restricted
Stock Units or Deferred Stock Units shall be evidenced by an Award Certificate
setting forth the terms, conditions, and restrictions applicable to the Award.


9.2.    ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter, subject to
Section 5.5. A Participant shall have none of the rights of a shareholder with
respect to Restricted Stock Units or Deferred Stock Units until such time as
Shares of Stock are paid in settlement of such Awards.


9.3.    DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock, the
Committee may provide that ordinary cash dividends declared on the Shares before
they are vested (i) will be forfeited, (ii) will be deemed to have been
reinvested in additional Shares or otherwise reinvested (subject to Share
availability under Section 5.1 hereof) until the date


10

--------------------------------------------------------------------------------





upon which the host Award becomes vested, (iii) will be credited by the Company
to an account for the Participant and accumulated without interest until the
date upon which the host Award becomes vested, and any dividends accrued with
respect to forfeited Restricted Stock will be reconveyed to the Company without
further consideration or any act or action by the Participant, or (iv) in the
case of Restricted Stock that is vested, will be paid or distributed to the
Participant as accrued (in which case, such dividends must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
shareholders, or (B) the first calendar year in which the Participant’s right to
such dividends is no longer subject to a substantial risk of forfeiture). Unless
otherwise provided by the Committee, dividends accrued on Shares of Restricted
Stock before they are vested shall be credited by the Company to an account for
the Participant and accumulated without interest until the date upon which the
host Award becomes vested, and any dividends accrued with respect to forfeited
Restricted Stock will be reconveyed to the Company without further consideration
or any act or action by the Participant. In no event shall dividends with
respect to a Restricted Stock Award that is subject to vesting be paid or
distributed until the vesting provisions of such underlying Restricted Stock
Award are satisfied.


9.4.    FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.


9.5.    DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the Grant Date either by book-entry registration
or by delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.


ARTICLE 10
PERFORMANCE AWARDS


10.1.    GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant, subject to Section 5.4, and to designate the provisions of such
Performance Awards as provided in Section 4.3. All Performance Awards shall be
evidenced by an Award Certificate or a written program established by the
Committee, pursuant to which Performance Awards are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.


10.2.    PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company- wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award if the recipient of such award (a) was
a Covered Employee on the date of the proposed modification, adjustment, change
or elimination of the performance goals or performance period, or (b) in the
reasonable judgment of the Committee, may be a Covered Employee on the date the
Performance Award is expected to be paid.


ARTICLE 11
QUALIFIED PERFORMANCE-BASED AWARDS


11.1.    OPTIONS AND SARS. The provisions of the Plan are intended to enable
Options and SARs granted hereunder to any Covered Employee to qualify for the
Section 162(m) Exemption.




11

--------------------------------------------------------------------------------





11.2.    OTHER AWARDS. When granting any other Award, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption. If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Business
Criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of an Affiliate or a division,
region, department or function within the Company or an Affiliate:


•
revenue;

•
gross margin;

•
EBITDA;

•
return on equity;

•
return on investment;

•
return on capital employed;

•
return on net assets;

•
return on revenues;

•
operating income;

•
performance value added (as defined by the Committee at the time of selection);

•
pre-tax profits;

•
net income;

•
net income per Share;

•
working capital as a percent of net revenues;

•
net cash provided by operating activities;

•
market price per Share;

•
total shareholder return;

•
key operational measures, which shall be deemed to include new customer
origination, customer penetration, customer satisfaction, employee safety,
market share, plant utilization, cost containment, and cost structure reduction;

•
cash flow or cash flow per share;

•
net asset value or net asset value per share;

•
production volumes;

•
sales growth;

•
earnings per share;

•
cash from operations;

•
patent filings; and

•
product and technology developments and improvements.



Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, on an adjusted basis, in percentages, or in
terms of growth from period to period or growth rates over time, as well as
measured relative to the performance of a group of comparator companies, or a
published or special index, or a stock market index, that the Committee deems
appropriate. Any member of a comparator group or an index that ceases to exist
during a measurement period shall be disregarded for the entire measurement
period. Performance Goals need not be based upon an increase or positive result
under a business criterion and could include, for example, the maintenance of
the status quo or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion). Performance measures may but need
not be determinable in conformance with generally accepted accounting
principles.
11.3.    PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a Change in Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as three months and may be any longer period. In addition,
the Committee has the right, in connection with the grant of a Qualified
Performance-Based Award, to exercise negative discretion to determine that the
portion of such Award actually earned, vested and/or payable (as applicable)
shall be less than the portion that would be earned, vested and/or payable based
solely upon application of the applicable performance goals.


12

--------------------------------------------------------------------------------





11.4.    INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in then-current accounting principles; (f)
extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year; (g)
acquisitions or divestitures; and (h) foreign exchange gains and losses. To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Code Section 162(m)
for deductibility.
11.5.    CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.
11.6.    AWARD LIMITS. Section 5.4 sets forth, with respect to any one 12-month
period, (i) the maximum number of time-vesting Options or SARs that may be
granted to any one Participant, (ii) the maximum amount that may be paid to any
one Participant for Performance Awards payable in cash or property other than
Shares, and (iii) the maximum number of Shares that may be paid to any one
Participant for Performance Awards payable in Stock.


ARTICLE 12
DIVIDEND EQUIVALENTS


12.1.    GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder (other
than Awards of Restricted Stock, which are governed by Section 9.3 hereof),
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee,
but shall be subject to the same restrictions and risk of forfeiture as the
underlying host Award. The Committee may provide that Dividend Equivalents (i)
will be deemed to have been reinvested in additional Shares or otherwise
reinvested or (ii) be credited by the Company to an account for the Participant
and accumulated without interest until the date upon which the host Award
becomes vested, and any Dividend Equivalents accrued with respect to forfeited
Awards will be reconveyed to the Company without further consideration or any
act or action by the Participant. Unless otherwise provided by the Committee,
Dividend Equivalents accruing on unvested Full-Value Awards shall be credited by
the Company to an account for the Participant and accumulated without interest
until the date upon which the host Award becomes vested, and any Dividend
Equivalents accrued with respect to forfeited Awards will be reconveyed to the
Company without further consideration or any act or action by the Participant.
In no event shall Dividend Equivalents with respect to a Full-Value Award be
paid or distributed until the vesting provisions of the underlying Full-Value
Award are fulfilled.


ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS


13.1.    GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation (but subject to the last sentence of Section 5.5) Shares awarded
purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.




13

--------------------------------------------------------------------------------





ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS


14.1.    AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.


14.2.    FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment
of Awards may be made in cash, Stock, a combination of cash and Stock, or any
other form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.


14.3.    LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any party.
No unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution;
provided, however, that the Committee may (but need not) permit other transfers
(other than transfers for value) where the Committee concludes that such
transferability (i) does not result in accelerated taxation, (ii) does not cause
any Option intended to be an Incentive Stock Option to fail to be described in
Code Section 422(b), and (iii) is otherwise appropriate and desirable, taking
into account any factors deemed relevant, including without limitation, state or
federal tax or securities laws applicable to transferable Awards.


14.4.    BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant, in the manner provided by the Company, at
any time provided the change or revocation is filed with the Company.


14.5.    STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.


14.6.    EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.6
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award.


(a)Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within one year after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options or SARs shall become fully exercisable, (ii)
all time-based vesting restrictions on the his or her outstanding Awards shall
lapse, and (iii) the payout level under all of that Participant’s
performance-based Awards that were outstanding immediately prior to effective
time of the Change in Control shall be determined and deemed to have been earned
as of the date of termination based upon (A) an assumed achievement of all
relevant performance goals at the “target” level if the date of termination
occurs during the first half of the applicable performance period, or (B) the
actual level of achievement of all relevant performance goals against target
(measured as of the end of the calendar quarter immediately preceding the date
of termination), if the date of termination occurs during the second half of the
applicable performance period, and, in either such case, there shall be a
prorata payout to such Participant within sixty (60) days following the date of
termination of employment (unless a later date is required by Section 17.3
hereof), based upon the length of time within the performance period that has
elapsed prior to the date of termination of employment. With regard to each
Award, a Participant shall not be considered to have resigned for Good Reason
unless either (i) the Award Certificate includes such provision or (ii) the
Participant is party to an employment, severance or similar agreement with the
Company or an Affiliate that includes provisions in which the Participant is
permitted to resign for Good Reason. Any Options or SARs shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Award


14

--------------------------------------------------------------------------------





Certificate. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Code Section 422(d), the excess
Options shall be deemed to be Nonstatutory Stock Options.


(b)Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence of
a Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options or SARs shall become fully exercisable, (ii) time-based
vesting restrictions on outstanding Awards shall lapse, and (iii) the target
payout opportunities attainable under outstanding performance-based Awards shall
be deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target measured as of the date of the Change
in Control, if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, there shall be a
prorata payout to Participants within sixty (60) days following the Change in
Control (unless a later date is required by Section 17.3 hereof), based upon the
length of time within the performance period that has elapsed prior to the
Change in Control. Any Options or SARs shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.


14.7.    ACCELERATION FOR OTHER REASONS. Regardless of whether an event has
occurred as described in Section 14.6 above, and subject to Section 5.5 and
Article 11 as to Qualified Performance-Based Awards, the Committee may in its
sole discretion at any time determine that, upon the termination of service of a
Participant for any reason, or the occurrence of a Change in Control, all or a
portion of such Participant’s Options or SARs shall become fully or partially
exercisable, that all or a part of the restrictions on all or a portion of the
Participant’s outstanding Awards shall lapse, and/or that any performance-based
criteria with respect to any Awards held by that Participant shall be deemed to
be wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, declare. The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 14.7.


14.8.    FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.


14.9.    SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.


ARTICLE 15
CHANGES IN CAPITAL STRUCTURE


15.1.    MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its shareholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the Committee
shall make such adjustments to the Plan and Awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Committee may include: (i)
adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be equitable.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
outstanding Options or SARs that would constitute a modification or substitution
of the stock right under Treas. Reg. Section 1.409A-1(b)(5)(v) that would be
treated as the grant of a new stock right or change in the form of payment for
purposes of Code Section 409A. Without limiting the foregoing, in the event of a
subdivision of the outstanding


15

--------------------------------------------------------------------------------





Stock (stock-split), a declaration of a dividend payable in Shares, or a
combination or consolidation of the outstanding Stock into a lesser number of
Shares, the authorization limits under Section 5.1 and 5.4 shall automatically
be adjusted proportionately, and the Shares then subject to each Award shall
automatically, without the necessity for any additional action by the Committee,
be adjusted proportionately without any change in the aggregate purchase price
therefor.


15.2.    DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of
any corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the Fair Market Value of the underlying Stock, as of a
specified date associated with the transaction, over the exercise or base price
of the Award, (v) that performance targets and performance periods for
Performance Awards will be modified, consistent with Code Section 162(m) where
applicable, or (vi) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.


15.3.    GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.


ARTICLE 16 AMENDMENT, MODIFICATION AND TERMINATION


16.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without shareholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, constitute
a material change requiring shareholder approval under applicable laws, policies
or regulations or the applicable listing or other requirements of an Exchange,
then such amendment shall be subject to shareholder approval; and provided,
further, that the Board or Committee may condition any other amendment or
modification on the approval of shareholders of the Company for any reason,
including by reason of such approval being necessary or deemed advisable (i) to
comply with the listing or other requirements of an Exchange, or (ii) to satisfy
any other tax, securities or other applicable laws, policies or regulations.
Without the prior approval of the shareholders of the Company, the Plan may not
be amended to permit: (i) the exercise price or base price of an Option or SAR
to be reduced, directly or indirectly, (ii) an Option or SAR to be cancelled in
exchange for cash, other Awards, or Options or SARs with an exercise or base
price that is less than the exercise price or base price of the original Option
or SAR, or otherwise, or (iii) the Company to repurchase an Option or SAR for
value (in cash or otherwise) from a Participant if the current Fair Market Value
of the Shares underlying the Option or SAR is lower than the exercise price or
base price per share of the Option or SAR.


16.2.    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:


(a)Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);


(b)The original term of an Option or SAR may not be extended without the prior
approval of the shareholders of the Company;


(c)Except as otherwise provided in Article 15, without the prior approval of the
shareholders of the Company: (i) the exercise price or base price of an Option
or SAR may not be reduced, directly or indirectly, (ii) an Option or SAR may not
be cancelled in exchange for cash, other Awards, or Options or SARs with an
exercise or base price that is less than the exercise price or base price of the
original Option or SAR, or otherwise, and (iii) the Company may not repurchase
an Option or SAR for value (in cash or otherwise) from a Participant if the
current Fair Market Value of the Shares underlying the Option or SAR is lower
than the exercise price or base price per share of the Option or SAR; and




16

--------------------------------------------------------------------------------





(d)No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).


16.3.    COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.


ARTICLE 17
GENERAL PROVISIONS


17.1.    RIGHTS OF PARTICIPANTS.


(a)No Participant or any Eligible Participant shall have any claim to be granted
any Award under the Plan. Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).


(b)Nothing in the Plan, any Award Certificate or any other document or statement
made with respect to the Plan, shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate any Participant’s employment
or status as an officer, or any Participant’s service as a director, at any
time, nor confer upon any Participant any right to continue as an employee,
officer, or director of the Company or any Affiliate, whether for the duration
of a Participant’s Award or otherwise.


(c)Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 16, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company or an of its Affiliates.


(d)No Award gives a Participant any of the rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.


17.2.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. All such elections shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.


17.3.    SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a)General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be


17

--------------------------------------------------------------------------------





held liable for any taxes, interest, penalties or other monetary amounts owed by
any Participant or other taxpayer as a result of the Plan or any Award.


(b)Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Non-Exempt Deferred Compensation upon a Change in Control,
Disability or termination of employment, however defined. If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation, or
the application of a different form of payment, such payment or distribution
shall be made at the time and in the form that would have applied absent the
non-409A-conforming event.


(c)Allocation among Possible Exemptions. If any one or more Awards granted under
the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the Head of Human Resources) shall
determine which Awards or portions thereof will be subject to such exemptions.


(d)Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section 1.409A-3
(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of interest), or
(j)(4)(vi) (payment of employment taxes): (i) the amount of such Non-Exempt
Deferred Compensation that would otherwise be payable during the six- month
period immediately following the Participant’s separation from service will be
accumulated through and paid or provided on the first day of the seventh month
following the Participant’s separation from service (or, if the Participant dies
during such period, within 30 days after the Participant’s death) (in either
case, the “Required Delay Period”); and (ii) the normal payment or distribution
schedule for any remaining payments or distributions will resume at the end of
the Required Delay Period. For purposes of this Plan, the term “Specified
Employee” has the meaning given such term in Code Section 409A and the final
regulations thereunder.


(e)Installment Payments. If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).


(f)Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection (c) above, (i) if such 60- day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 60-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non-revocation of
the release occur during the first such calendar year included within such
60-day period. In other words, a Participant is not permitted to influence the
calendar year of payment based on the timing of signing the release.




18

--------------------------------------------------------------------------------





(g)Permitted Acceleration. The Company shall have the sole authority to make any
accelerated distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to
Participants of deferred amounts, provided that such distribution(s) meets the
requirements of Treas. Reg. Section 1.409A-3(j)(4).


17.4.    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.


17.5.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan. Nothing contained
in the Plan will prevent the Company from adopting other or additional
compensation arrangements, subject to shareholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.


17.6.    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.


17.7.    TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.


17.8.    GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


17.9.    FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.


17.10.    GOVERNMENT AND OTHER REGULATIONS.


(a)Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.


(b)Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the purchase or receipt of Shares thereunder, no
Shares may be purchased, delivered or received pursuant to such Award unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the Committee.
Any Participant receiving or purchasing Shares pursuant to an Award shall make
such representations and agreements and furnish such information as the
Committee may request to assure compliance with the foregoing or any other
applicable legal requirements. The Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to the
Committee’s determination that all related requirements have been fulfilled. The
Company shall in no event be obligated to register any securities pursuant to
the 1933 Act or applicable state or foreign law or to take any other action in
order to cause the issuance and delivery of such certificates to comply with any
such law, regulation or requirement.


17.11.    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Florida.


17.12.    SEVERABILITY. In the event that any provision of this Plan is found to
be invalid or otherwise unenforceable under any applicable law, such invalidity
or unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.


19

--------------------------------------------------------------------------------







17.13.    NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.
The foregoing is hereby acknowledged as being the FARO Technologies, Inc. 2014
Incentive Plan as adopted by the Board on April 15, 2014 and by the shareholders
on May 29, 2014, and as amended by the Board on March 29, 2018 and the
shareholders on May 11, 2018.
FARO TECHNOLOGIES, INC.


        
By: /s/ Jody S. Gale
Its: Senior Vice President, General Counsel and Corporate Secretary




20